Citation Nr: 0945433	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to 
September 1943.  The Veteran died in February 2003; the 
appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision in which the RO, inter alia, 
denied the appellant's claims for service connection for the 
cause of the Veteran's death, and for DIC, pursuant to 38 
U.S.C.A. § 1318.  In August 2003, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2004, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.

In July 2005, the Board denied the appellant's claim for 
service connection for the cause of the Veteran's death, and 
for entitlement to DIC, pursuant to 38 U.S.C.A. 
§ 1318.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the Court granted the parties' Joint Motion for 
Remand (Joint Motion), vacating the Board's decision, and 
remanding the claims to the Board for further proceedings 
consistent with the Joint Motion.

In May 2007, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC.  After accomplishing further action, in August 2009, the 
RO issued a supplemental SOC (SSOC) reflecting the continued 
denial of the appellant's claims.  Thereafter, the RO 
returned the matters on appeal to the Board for further 
consideration.

In November 2009, the undersigned granted the motion of the 
appellant's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

After reexamining the record and further review, the Board 
notes that in the joint remand approved by the Court in July 
2006, the parties did not address the appellant's claim for 
DIC, pursuant to 38 U.S.C.A. § 1318 (which, as explained 
below, is subject to denial as a matter of law).  Instead, 
the parties only addressed necessary further development of 
the appellant's claim for service connection for the cause of 
the Veteran's death.  However, as the July 2005 Board 
decision was vacated in its entirety, the Board is issuing a 
new decision on the claim for DIC, pursuant to 38 U.S.C.A. § 
1318, which is set forth below.  The claim for service 
connection for the cause of death is addressed in the remand 
following the order; this matter is, again, being remanded to 
the RO, via the AMC, in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  At the time of the Veteran's death in February 2003, the 
combined rating for his service-connected disabilities was 70 
percent, and he had been awarded a total disability rating 
based on individual unemloyability (TDIU), effective July 16, 
1996.  

3.  As the Veteran died approximately 60 years after his 
discharge from service, he was not rated as totally disabled 
due to service-connected disabilities for 10 continuous years 
immediately preceding death.   




CONCLUSION OF LAW

The claim for DIC, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In connection with the claim for DIC, pursuant to 38 U.S.C.A. 
§ 1318, the appellant and her representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, 
the claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).



II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service- connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after the veteran's separation 
from active service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased 
veteran" also includes a former prisoner of war (POW) who 
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

In this case, the Veteran's death certificate reflects that 
he died on February [redacted], 2003.  At the time of his death, the 
Veteran's combined disability rating for his service-
connected disabilities was 70 percent and he had been awarded 
a total disability rating based on individual unemployability 
(TDIU), effective July 16, 1996.  

Thus, the Veteran was considered totally disabled based on 
unemployability due to service-connected disability at the 
time of his death.  However, the July 16, 1996 effective date 
for the award of a TDIU does not meet the 10-year rating 
requirement preceding the Veteran's death in February 2003.  
During his lifetime, the Veteran did not challenge the 
assigned effective date for the TDIU, which was awarded in 
April 1999.  

Moreover, the appellant has not claimed entitlement to DIC, 
under the provisions of 38 U.S.C.A. § 1318, based on the 
submission of new and material evidence to  reopen a 
previously final VA decision, or argued that, but for the  
receipt of VA or military retirement pay, the Veteran would  
have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the  Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2009).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel  
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

Thus, there is nothing to change the fact that the Veteran, 
who died approximately 60 years after his discharge from 
service (rendering inapplicable the 5-year provision), had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Rather, his award of a 
TDIU was in effect from July 16, 1996 until his death in 
February 2003-a total of less than 7 years.  The evidence 
also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied. 


REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Review of the claims file reveals that some of the directives 
of the May 2007 remand were not followed; hence, further 
remand of the claim for service connection for the cause of 
the Veteran's death is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.

In the May 2007 remand, the Board instructed the RO to 
forward the Veteran's claims file to an appropriate VA 
physician for comprehensive review of the record and an 
opinion as to whether it is at least as likely as not that 
the cause of the Veteran's death is etiologically related to 
his period of active service, or that the Veteran's service-
connected hematoma of the right groin caused or contributed 
substantially or materially to cause the Veteran's death.  In 
the remand, the Board also instructed the physician to set 
forth the complete rationale for the conclusions reached.  

After a review of the record, a medical opinion was provided 
by a VA physician in March 2009.  The physician opined that 
it was less likely than not that the Veteran's death was 
etiologically related to his period of service and less 
likely than not that the Veteran's cause of death was related 
to his service-connected hematoma of the right groin.  
However, the physician did not provide any rationale for the 
conclusions reached.  Under these circumstances, the RO 
should undertake appropriate action to obtain, from the 
physician who provided the March 2009 opinion, a supplemental 
opinion, which takes into consideration any additional 
evidence received, and provides a complete rationale for his 
conclusions. 

Prior to obtaining the additional medical opinion noted, the 
RO should, again, attempt to obtain outstanding, potentially 
pertinent medical record.  In the May 2007 remand, the Board 
also instructed the RO to obtain the Veteran's terminal 
medical records from the Samaritan Medical Center in 
Watertown, New York, dated in February 2003, and the autopsy 
report generated by the Medical Examiners Office, as 
indicated in the Veteran's death certificate.  However, 
although the RO did receive some authorizations from the 
appellant, there is no indication in the record that the RO 
attempted to obtain the hospital records or the autopsy 
report.  Consequently, the RO must attempt to obtain these 
records and associate them with the claims file prior to 
forwarding the file to the physician for the VA medical 
opinion.  In this regard, the Board notes that it does appear 
the Veteran may have died prior to reaching Samaritan Medical 
Center.  However, as he was apparently still examined there 
on February [redacted], 2003, there should at least be a hospital 
record of that examination.     

Further, to ensure that due process requirements are met and 
that the record before the VA physician is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent the claim remaining on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant and 
her representative a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not currently 
of record.  The RO should specifically 
request that the appellant provide 
authorization to enable VA to obtain any 
terminal medical records from the Samaritan 
Medical Center in Watertown, New York, 
dated in February 2003, and the autopsy 
report generated by the Medical Examiners 
Office, as indicated in the death 
certificate.

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should forward the Veteran's entire claims 
file (to include a complete copy of this 
REMAND) to the physician who provided the 
March 2009 VA medical opinion for a 
supplemental medical opinion.  The 
physician should specifically review an 
additional evidence received-in 
particular, the autopsy report (if 
available)-in conjunction with the 
evidence already of record to determine 
whether the autopsy report and/or other 
additional evidence warrants a revision or 
reversal of his original opinion.  

In doing so, the physician should 
specifically render an opinion, consistent 
with sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that (1) the cause of the 
Veteran's death is etiologically related to 
his period of active service, or (2) that 
the Veteran's service-connected hematoma of 
the right groin caused or contributed 
substantially or materially to cause the 
Veteran's death.

The physician should set forth the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.  

4. To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for service 
connection for the cause of the Veteran's 
death in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is also reminded that 
this appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


